         Case 4:20-cr-00583 Document 59 Filed on 12/04/20 in TXSD Page 1 of 2
                                                                               United States District Court
                                                                                 Southern District of Texas
UNITED STATES DISTRICT COURT                         SOUTHERN DISTRICT OFENTERED
                                                                          TEXAS
                                                                                December 04, 2020
                                  HOUSTON DIVISION                               David J. Bradley, Clerk

UNITED STATES OF AMERICA                      §
                                              §
versus                                        §        Criminal No. 4:20−cr−00583
                                              §
Richard Reuth                                 §

                                 SCHEDULING ORDER

1.   MOTIONS will be filed by                             December 14, 2020

     Any motions filed must comply with the Local Rules for the Southern District of
     Texas, in particular SDTX CrLR 12.2.

2.   RESPONSES will be filed by                           December 28, 2020

     If discovery is opposed, opposition must be filed immediately and response(s) must
     comply with the Local Rules for the Southern District of Texas, in particular,
     SDTX CrLR 12.3.
     * Request(s) and objection(s) must be based on substance, not form.

3.   PRETRIAL CONFERENCE is set for                       January 11, 2021, at 08:30 AM

     *Proposed voir dire questions and jury instructions due at Docket Call/Final
     Pretrial Conference.
     **A courtesy copy must be made available to the Court if it exceeds 25 pages.

Parties must engage in timely plea negotiations. The FPTC date is NOT a date to
secure a plea agreement and review it with the defendant−client. The parties must be
ready to enter a plea of guilty or proceed to trial on announcement.

4.   Jury Trial is set for                                January 25, 2021, at 09:00 AM


5.   Estimated Trial Time: (5.5 hours/day)


6.   Motions for continuance must be filed at least three (3) business days prior to the date
     of the court setting and will be granted only at the Court's discretion. Motions for
     continuance made on the day the matter is set will not be granted absent a showing of
     good cause.
        Case 4:20-cr-00583 Document 59 Filed on 12/04/20 in TXSD Page 2 of 2




7.   This Court's criminal docket is extremely crowded, and for purposes of docket
     management, this Court must be informed as to possible pre−trial disposition of cases
     on its docket. Therefore, pursuant to Federal Rule of Criminal Procedure 11(e)(5) and
     the holding of the Fifth Circuit Court of Appeals in United States v. Ellis, 47 F.2d 863
     (5th Cir. 1977), any plea bargain or plea agreement entered into by the parties in this
     cause must be made known to the Court three (3) days before FPTC. No plea bargain
     agreement entered in to after this date will be honored by the Court without good cause
     shown for the delay.

The defendant and his/her attorney must appear for the Court settings. Failure to appear may
result in additional charges being brought against the defendant.
Direct questions about this schedule to Rhonda Hawkins, Case Manager, United States
District Clerk, 515 Rusk Street, Room 8613, Houston, 77002, (713) 250-5518.

     SIGNED on December 4, 2020, at Houston, Texas.
